Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No.11,133,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose the limitations of the pending claims in addition to other non-claimed limitations.

Current application
Patent#11,133,687
Claim 1:
A pocket and holster assembly to receive and wirelessly charge a portable electronic device, comprising: 
a pocket including, a fabric exterior surface, a fabric interior panel, a pocket opening, and a fastener to secure the pocket opening; 
a wireless charging holster secured to the interior panel of the pocket and including, a rigid holster frame, including a first side to cover a majority of a display side of the portable electronic device and a second side to cover at least a portion of a back side of the portable electronic device, a cavity to receive the portable electronic device, an open end aligned with the pocket opening and in communication with the cavity to receive the portable electronic device, and a receptacle disposed on the second side to receive and retain a wireless charger, wherein the cavity and the receptacle position the portable electronic device and the wireless charger in proximity to one another to enable unobstructed wireless charging of the portable electronic device.
Claim 10:
A portable case to receive a portable electronic device, comprising: 
a plurality of storage compartments; 
a pocket attached to the portable case, the pocket including a pocket opening and an interior panel; 
a wireless charger; and a wireless charging holster secured to the interior panel of the pocket and including, a rigid holster frame, including a first side to cover a majority of a display side of the portable electronic device and a second side to cover a majority of a back side of the portable electronic device, a plurality of standoffs configured to engage with the interior panel, a cavity to receive the portable electronic device, an open end aligned with the pocket opening and in communication with the cavity to receive the portable electronic device, and a receptacle to receive the wireless charger and retain the wireless charger by frictional engagement, wherein the cavity and receptacle position the portable electronic device and the wireless charger in proximity to one another to enable unobstructed wireless charging of the portable electronic device.
Claim 2:
The pocket and holster assembly of claim 1, wherein the wireless charging holster includes a plurality of standoffs, and each standoff coupled to the interior panel.
Claim 10:
a plurality of standoffs configured to engage with the interior panel
Claim 3:
The pocket and holster assembly of claim 2, wherein each standoff includes a corresponding grommet to removably couple with the interior panel.
Claim 11:
The portable case of claim 10, wherein the wireless charging holster includes four standoffs and each standoff includes a corresponding grommet to removably couple with the interior panel.
Claim 4:
The pocket and holster assembly of claim 2, wherein each standoff includes a corresponding grommet to removably couple with the interior panel.
Claim 11:
The portable case of claim 10, wherein the wireless charging holster includes four standoffs and each standoff includes a corresponding grommet to removably couple with the interior panel.
Claim 5:
The pocket and holster assembly of claim 1, wherein the holster frame is formed of a single material and the holster frame defines the cavity and the receptacle.
Claim 12:
The portable case of claim 10, wherein the holster frame is formed of a single material and the holster frame defines the cavity and the receptacle.
Claim 6:
The pocket and holster assembly portable case of claim 1, wherein the wireless charging holster includes a cable channel defined by the holster frame and in communication with the receptacle, the cable channel configured to receive a power cable.
Claim 13:
The portable case of claim 10, wherein the wireless charging holster includes a cable channel defined by the holster frame and in communication with the receptacle to receive a power cable.

Claim 7:
The pocket and holster assembly of claim 1, wherein the wireless charging holster includes a retention member that at least partially extends into the cavity to engage the portable electronic device.
Claim 14:
The portable case of claim 10, wherein the wireless charging holster includes a retention member that at least partially extends into the cavity to engage the portable electronic device.
Claim 8:
The pocket and holster assembly of claim 1, wherein the wireless charging holster includes an inner material disposed within the cavity to reduce wear on the portable electronic device.
Claim 16:
The portable case of claim 10, wherein the wireless charging holster includes an inner material disposed within the cavity to reduce wear on the portable electronic device.
Claim 9:
The pocket and holster assembly of claim 1, wherein the fabric interior panel includes a porthole to enable viewing of a wireless charger through the fabric interior panel.
Claim 17:
The portable case of claim 10, wherein the interior panel includes a porthole to enable viewing of the wireless charger through the interior panel.
Claim 10:
A portable computer case to receive a laptop computer, comprising:
a storage compartment to receive the laptop computer;

a pocket, the pocket including a pocket opening and an interior panel;

a wireless charger; and
a wireless charging holster secured to the interior panel of the pocket and including, a rigid holster frame, including a first side to cover a majority of a display side of a smartphone and a second side to cover at least a portion of a back side of the smartphone, a cavity to receive the portable electronic device, an open end aligned with the pocket opening and in communication with the cavity to receive the portable electronic device, and
a receptacle disposed on the second side to receive the wireless charger,
wherein the cavity and the receptacle position the portable electronic device and the wireless charger in proximity to one another to enable the wireless charger to charge the portable electronic device.
Claim 1:
A portable case to receive a portable electronic device, comprising: 
a plurality of storage compartments (the placement of a laptop in a storage compartment is an intended use the disclosed compartment is capable of performing); 
a pocket attached to the portable case, the pocket including a pocket opening and an interior panel; 
a wireless charger; 
a wireless charging holster secured to the interior panel of the pocket and including, a rigid holster frame, including a first side to cover a majority of a display side of the portable electronic device and a second side to cover a majority of a back side of the portable electronic device, a cavity to receive the portable electronic device, an open end aligned with the pocket opening and in communication with the cavity to receive the portable electronic device, and 
a receptacle to receive the wireless charger, wherein the cavity and the receptacle position the portable electronic device and the wireless charger in proximity to one another to enable the wireless charger to charge the portable electronic device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2016/0285301 A1, hereinafter KIM) in view of STAMPFLI (US 2010/0312938 A1, hereinafter STAMPFLI).

    PNG
    media_image1.png
    526
    540
    media_image1.png
    Greyscale

As per claim 1, KIM discloses a pocket and holster assembly to receive and wirelessly charge a portable electronic device, comprising:
a pocket including, a fabric exterior surface, a fabric interior panel, a pocket opening, and
a fastener to secure the pocket opening (The use of the holster in a bag environment is an intended use, the examiner explains that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The holster as disclosed by KIM in view of STAMPFLI  is capable of performing the function of being attached to a pocket panel inside a computer bag), a wireless charging holster and including, a rigid holster frame (See Fig.1, Item#10, discloses a frame comprising a rigid portion 30), and a second side to cover at least a portion of a back side of the portable electronic device (See Fig.10, Items#20, discloses a second side which covers the back of the electronic device), a cavity to receive the portable electronic device (See Fig.1, Item#20, discloses the soft side of the protective case have a cavity which holds electronic device 110), an open end aligned with the pocket opening and in communication with the cavity to receive the portable electronic device (See Fig.10, Item#40, discloses an open end aligned with the cavity which receives the electronic device 110), and
a receptacle disposed on the second side to receive and retain a wireless charger, wherein the cavity and the receptacle position the portable electronic device and the wireless charger in proximity to one another to enable unobstructed wireless charging of the portable electronic device (See Fig.1, Item#40 discloses a pad opening which receives the wireless charger 60 which will face the electronic device without obstruction). However KIM does not disclose the holster comprising an attachment mechanism to attach the holster to a fabric panel, or a first side to cover a majority of a display side of the portable electronic device. 
STAMPFLI discloses a portable phone holder comprising an attachment mechanism o attach the holster to a fabric panel (See Fig.4, Item#48, discloses a clip that allows the holster to attach to a fabric pocket of any kind such as a bag pocket or a user pants pocket) and a first side to cover a majority of a display side of the portable electronic device (See Fig.4, Item#14, discloses a wall which cover the device screen).
KIM and STAMPFLI are analogous art since they both deal with portable electronic device holsters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM with that of STAMPFLI by adding a clip to the holster and a screen cover for the benefit of allowing the user the holster to a pocket while providing added providing added protection to the screen.
As per claim 5, KIM and STAMPFLI discloses the pocket and holster assembly of claims 1 as discussed above the holster frame defines the cavity and the receptacle (See KIM, Fig.10, Items#20, discloses a cavity for receiving the electronic device 110 and a receptacle 40 for receiving the wireless charging module 60), however KIM and STAMPFLI do not disclose wherein the holster frame is formed of a single material. STAMPFLI discloses the holster formed of a single hard material and it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the invention such that the holster frame is formed of a single rigid material for the benefit of providing added protection the device against damage.

As per claim 6, KIM and STAMPFLI discloses the pocket and holster assembly portable case of claim 1 as discussed above, wherein the wireless charging holster includes a cable channel defined by the holster frame and in communication with the receptacle, the cable channel configured to receive a power cable (See Fig.10, Items#64, discloses a plug cable and a corresponding plug cable opening 50 in the case 20 of the holster).

As per claim 7, KIM and STAMPFLI discloses the pocket and holster assembly of claim 1 as discussed above, wherein the wireless charging holster includes a retention member that at least partially extends into the cavity to engage the portable electronic device. (STAMPFLI discloses the connector 26 which holds the device in the holster). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM and STAMPFLI to include a wired connector for the benefit of allowing the device to be charged via wired connection from an internal battery in the absence of external power).

As per claim 8, KIM and STAMPFLI discloses the pocket and holster assembly of claim 1 as discussed above, wherein the wireless charging holster includes an inner material disposed within the cavity to reduce wear on the portable electronic device (See KIM, discloses the inner case 20, is a soft case to reduce wear on the smartphone).

As per claim 9, KIM and STAMPFLI discloses the portable computer case of claim 1 as discussed above, but does not disclose wherein the interior panel includes a porthole to enable viewing of the wireless charger through the interior panel. However the examiner explains that adding a hole to a pouch is an obvious design choice to allow the user to view the wireless charger without removing the holster from the pouch.

9.	Claim(s) 2-4 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of STAMPFLI and in further view of SOOD (US 5,873,151, hereinafter SOOD).
As per claims 2 and 4, KIM and STAMPFLI discloses the pocket and holster assembly of claim 1 as discussed above, however KIM and STAMPFLI does not disclose wherein the wireless charging holster includes a plurality of standoffs, and each standoff coupled to the interior panel.
SOOD discloses an attachment mechanism comprising a plurality of standoffs and each standoff coupled to the interior panel (See Fig.3, Items#28 and 24 and Col.2, lines 34-45, and Col.4, lines 6-20 the lower standoff 22 includes a grasping member 24 which captures the distal tip 26 of the elongated securement pin 20. The grasping member 24 includes a slot 28 with a finger 30 moveable therearound, to secure the distal end tip 26 of the elongated securement pin 20 therein).
KIM, STAMPFLI and SOOD are analogous art since they all deal with attachment devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM and STAMPFLI with that of SOOD by adding the standoff and securing mechanism to the holster for the benefit of securing the holster to the fabric panel.

As per claim 20, it is rejected as being unpatentable over KIM in view of STAMPFLI and in further view of SOOD. The claims includes limitations disclosed in claims 1 and 2  and KIM, STAMPFLI and SOOD are applied in the same manner (please see above rejections).

As per claim 3, KIM, STAMPFLI and SOOD discloses the pocket and holster assembly of claim 2 as discussed above, however KIM, STAMPFLI and SOOD does not disclose wherein each standoff includes a corresponding grommet to removably couple with the interior panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM, STAMPFLI and SOOD by replacing the securing mechanism disclosed by KIM, STAMPFLI and SOOD (SOOD, FIG.3, Item#26) with a plurality of standoffs and corresponding grommets for the benefit of enhancing the coupling of the holster to the panel by providing a plurality of connection points.

As per claim 21, KIM, STAMPFLI and SOOD discloses the wireless charging holster of claim 20 as discussed above, wherein the holster frame is formed of a single material and the holster frame defines the cavity and the receptacle (See KIM, Fig.10, Item#20, discloses an opening for receiving electronic device 110).

As per claim 22, KIM, STAMPFLI and SOOD discloses the wireless charging holster of claim 20 as discussed above, further comprising a cable channel in communication with the receptacle, the cable channel configured to receive a power cable (See Fig.10, Items#64, discloses a plug cable and a corresponding plug cable opening 50 in the case 20 of the holster).

As per claim 23, KIM, STAMPFLI and SOOD discloses the wireless charging holster of claim 20 as discussed above, further comprising a retention member that at least partially extends into the cavity to engage the portable electronic device (STAMPFLI discloses the connector 26 which holds the device in the holster). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM, STAMPFLI and SOOD to include a wired connector for the benefit of allowing the device to be charged via wired connection from an internal battery in the absence of external power).

As per claim 24, KIM, STAMPFLI and SOOD discloses the wireless charging holster of claim 20 as discussed above, however KIM, STAMPFLI and SOOD does not disclose wherein each connector includes a grommet configured for removable engagement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM, STAMPFLI and SOOD by replacing the securing mechanism disclosed by KIM, STAMPFLI and SOOD (SOOD, FIG.3, Item#26) with a plurality of standoffs and corresponding grommets for the benefit of enhancing the coupling of the holster to the panel by providing a plurality of connection points.

10.	Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS et al. (US 2014/0274204 A1, hereinafter WILLIAMS) in view of KIM and in further view of in view of STAMPFLI.
As per claim 10, WILLIAMS discloses a portable computer case to receive a laptop computer, comprising:
a storage compartment to receive the laptop computer (See Fig.3, Item#34, disclose a storage component for receiving a laptop);
a pocket, the pocket including a pocket opening and an interior panel (See Fig.3, discloses 2 portable electronic receiving device pockets 34);
a wireless charger (See Fig.3, Item#38 and Par.148 disclose the charging component may be a wireless charging component). However WILLIAMS does not disclose a wireless charging holster secured to the interior panel of the pocket and including, a rigid holster frame, including a first side to cover a majority of a display side of a smartphone and a second side to cover at least a portion of a back side of the smartphone, a cavity to receive the portable electronic device, an open end aligned with the pocket opening and in communication with the cavity to receive the portable electronic device, and a receptacle disposed on the second side to receive the wireless charger, wherein the cavity and the receptacle position the portable electronic device and the wireless charger in proximity to one another to enable the wireless charger to charge the portable electronic device.
KIM in view of STAMPFLI  is capable of performing the function of being attached to a pocket panel inside a computer bag), a wireless charging holster and including, a rigid holster frame (See Fig.1, Item#10, discloses a frame comprising a rigid portion 30), and a second side to cover at least a portion of a back side of the portable electronic device (See Fig.10, Items#20, discloses a second side which covers the back of the electronic device), a cavity to receive the portable electronic device (See Fig.1, Item#20, discloses the soft side of the protective case have a cavity which holds electronic device 110), an open end aligned with the pocket opening and in communication with the cavity to receive the portable electronic device (See Fig.10, Item#40, discloses an open end aligned with the cavity which receives the electronic device 110), and
a receptacle disposed on the second side to receive and retain a wireless charger, wherein the cavity and the receptacle position the portable electronic device and the wireless charger in proximity to one another to enable unobstructed wireless charging of the portable electronic device (See Fig.1, Item#40 discloses a pad opening which receives the wireless charger 60 which will face the electronic device without obstruction). However, KIM does not disclose the holster comprising an attachment mechanism to attach the holster to a fabric panel, or a first side to cover a majority of a display side of the portable electronic device. As per claim 10, the claim includes all the limitations of claim 1 in addition to a storage compartment to receive the laptop computer. The examiner explains that this is intended use to attach the holster to a computer bag pocket. The use of the holster in a bag environment is an intended use, the examiner explains that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The holster as disclosed by KIM in view of STAMPFLI is capable of performing the function of being attached to a pocket panel inside a computer bag including a computer).
STAMPFLI discloses a portable phone holder comprising an attachment mechanism o attach the holster to a fabric panel (See Fig.4, Item#48, discloses a clip that allows the holster to attach to a fabric pocket of any kind such as a bag pocket or a user pants pocket) and a first side to cover a majority of a display side of the portable electronic device (See Fig.4, Item#14, discloses a wall which cover the device screen).
WILLIAMS, KIM and STAMPFLI are analogous art since they all deal with portable electronic device holsters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WILLIAMS and KIM with that of STAMPFLI by adding a clip to the holster and a screen cover for the benefit of allowing the user the holster to a pocket while providing added providing added protection to the screen.

As per claim 11, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 10 as discussed above, further comprising a power source, separate from the laptop computer and the smartphone, and in communication with the wireless charger (See WILLIAMS, See Par.177, discloses the bag 28 comprises recharging components such as battery cells, ac/dc adaptation, solar, USB port, …etc).

As per claim 12, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 10, wherein the holster frame is formed of a single material and the holster frame defines the cavity and the receptacle (See KIM, Fig.10, Items#20, discloses a cavity for receiving the electronic device 110 and a receptacle 40 for receiving the wireless charging module 60), however WILLIAMS, KIM and STAMPFLI do not disclose wherein the holster frame is formed of a single material. STAMPFLI discloses the holster formed of a single hard material and it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the invention discloses by WILLIAMS, KIM and STAMPFLI such that the holster frame is formed of a single rigid material for the benefit of providing added protection the device against damage.

As per claim 13, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 10, wherein the wireless charging holster includes a cable channel in communication with the receptacle to receive a power cable (See Fig.10, Items#64, discloses a plug cable and a corresponding plug cable opening 50 in the case 20 of the holster).

As per claim 14, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 10 as discussed above, wherein the wireless charging holster includes a retention member that at least partially extends into the cavity to engage the smartphone (See STAMPFLI discloses the connector 26 which holds the device in the holster). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM, STAMPFLI and SOOD to include a wired connector for the benefit of allowing the device to be charged via wired connection from an internal battery in the absence of external power).

As per claim 15, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 10 as discussed above, wherein the wireless charging holster includes an extension configured to engage with the interior panel (See STAMPFLI, Fig.4, Item#48, discloses a clip which attaches the holster to fabric surface such as a pocket or a bag pouch if the user desires).

As per claim 16, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 15 as discussed above, however KIM and STAMPFLI do not disclose wherein the extension includes a grommet configured to removably engage with the interior panel. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIM and STAMPFLI by replacing one attaching mechanism (clip) with another (standoffs and grommets) for the benefit of enhancing the coupling of the holster to the panel by providing a plurality of connection points.

As per claim 17, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 15 as discussed above, wherein the interior panel includes fabric layers and the extension extends between the fabric layers (See STAMPFLI, Fig.4, Item#48 discloses a clip which when attached to a pocket or a pouch, the clip will be placed between an outer fabric panel and inner fabric panel).

As per claim 18, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 10 as discussed above, wherein the wireless charging holster includes an inner material disposed within the cavity to reduce wear on the smartphone (See KIM, discloses the inner case 20, is a soft case to reduce wear on the smartphone).
As per claim 19, WILLIAMS, KIM and STAMPFLI discloses the portable computer case of claim 10 as discussed above, but does not disclose wherein the interior panel includes a porthole to enable viewing of the wireless charger through the interior panel. However the examiner explains that adding a hole to a pouch is an obvious design choice to allow the user to view the wireless charger without removing the holster from the pouch.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859          

/EDWARD TSO/            Primary Examiner, Art Unit 2859